The opinion of the court was delivered by
Burch, J.:
The action was one to recover possession of cattle, and damages for their taking and detention. The plaintiff recovered, and the defendant appeals.
*81The defendant claimed the cattle were taken while trespassing on his land and crops, and counterclaimed damages. "Various assignments of error are made relating to pleading, burden of proof, and evidence respecting the herd law. None of the assignments of error can be considered. The instructions are not brought up. The plaintiff alleged, and his proof tended to show, that the cattle were taken from his inclosure, and it will be presumed, in support of the judgment, that the court instructed the jury the plaintiff was entitled to recover only on proof of the cause of action pleaded.
There is nothing else of importance in the case. The verdict was sustained by sufficient evidence, and there is nothing to indicate that the question of punitive damages was submitted to the jury, or that such damages were allowed.
The judgment of the district court is affirmed.